DETAILED ACTION
This Final Office action is in response to Applicant’s Amendments filed on 04/13/2022.  Claims 40, 41, 43-55, 60, 61, 63-75, and 80 are pending.  The earliest effective filing date of the present application is 11/02/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a prediction engine” of claims 40, 60 and 80, where the prediction engine is the generic placeholder.  The function that the prediction engine performs is both of the “generate” steps.  The prediction engine is not tied to any particular structure in the claim, and there is no structure recited to perform the function above.  Accordingly, “a prediction engine” invokes 112(f) and is being interpreted under 112(f). 
“a window determining unit” of claims 40, 60 and 80, where the window determining unit is the generic placeholder.  The unit performs the function of generate a safe time window.  This unit is not tied to any specific structure for performing the recited function.  Accordingly, “a window determining unit” invokes 112(f) and is being interpreted under 112(f). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40, 41, 43-55, 60, 61, 63-75, and 80 are rejected under 35 USC 112(a) for lack of written description and 35 USC 112(b) for indefiniteness issues.
Claim 40 (and similarly claims 60 and 80) recites the limitations “a prediction engine” and “a window determining unit”.  These limitations have been interpreted under 35 USC 112(f), as found above.  Accordingly, the examiner is instructed to refer to Applicant’s Specification for the structure that defines the engine and unit.  The examiner has been unable to find structural definition of “engine” as only some examples are shown and none of them refer to structure.  The examiner has also been unable to find the structural definition of the claimed “unit”.  Accordingly, there is a lack of written description because when Applicant invokes 112(f), there must be structural definitional support for the term.  Further, these limitations render the claim indefinite as the scope of the claim is unascertainable.  The claims are supposed to be interpreted in line with the structural definition support from Applicant’s Specification, but there is a lack of written description so the terms are indefinite and the scope is unascertainable.  Appropriate correction is required.	  
Claim 40 line 16 recites the limitation “when executed be the data processor”.  This renders the claim indefinite as it is unclear what Applicant means by “be” the data processor.  Appropriate correction is required. See also claims 60 and 80.  
Claim 40 line 15 recites the limitation “after receiving sensed data”.  However, prior to this Applicant recites “a first sensor to sense a first amount of the first fuel” and “a second sensor to sense a second amount of the second fuel”.  It is unclear to the examiner if the claimed “sensed data” is the claimed sensed “first amount of the first fuel” and the sensed “second amount of the second fuel” based on the lack of antecedent basis.  Accordingly, the scope of the claim is rendered unascertainable.  Appropriate correction is required.  See also claims 60 and 80.   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
      4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40, 41, 43-55, 60, 61, 63-75, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2012/0330724 to McCaffrey (“McCaffrey”) in view of U.S. Pat. No. 9,080,529 to Klughart (“Klughart”).
	With regard to claims 40, 60, and 80-82, McCaffrey discloses the claimed computer implemented system for fuel storage tank inventory management at a filling station, the system (see e.g. [0008]) comprising: 
A system for predicting a demand amount of each stored fuel (see e.g. [0041] an estimate of how demand for a particular product is likely to vary in response to price changes,) at the station comprising: an electronic data store containing information characterizing current and anticipated future factors that influence current and future fuel demand for the fuel stored at the filling station (see e.g. [0071], [0081] etc.; see Fig. 2, Constraints 10, [0043-45]; see [0041] “The demand model 9 uses past sales history [these factors impact the future decision making, and are thereby considered to be “anticipated future factors”] at each site together with site prices and competitor site prices [current factors] as well as elasticity values  [anticipated future factors] indicating sensitivity of customers to price changes for each product at each associated retail site 1, 2 and time period.  The elasticity values provide an estimate of how demand for a particular product is likely to vary in response to price changes, either by an associated retail site 1, 2 or a competitor site 3, 4, 5, 6, and may be determined in an offline process using linear or non-linear regression modelling techniques based upon historic sales and price data.  For example, stepwise or ridge regression may be used which are effective techniques for modelling historic price data which is generally highly correlated.” (emphasis added)) a user interface (see e.g. [0030], Fig. 4) a data processor and memory, the memory containing data processor executable instructions that when executed by the data processor cause the computing system to, automatically perform actions (see abstract, [0008], [0016], [0070], the examiner notes that McCaffrey discloses multiple instances of “automatically” performing an action such as at [0047] [0074]); 
a prediction engine operative to generate a prediction of a future fuel demand for the fuel stored at the filling station based at least in part on the information contained in the data store (see [0041] “The demand model 9 forecasts sales volume for each product by site and time period.  The demand model 9 uses past sales history at each site together with site prices and competitor site prices as well as elasticity values. . . .”; [0046-48]); 
where there are multiple tanks/containers of different types of fuel at the filling station (see e.g. Fig. 4, 17a, 17b, 17c, 17d, where Fig. 4 relates to the “New Site Survey”, that is, a site or “filling station” as claimed; [0072])
	wherein the fuel demand predictor is arranged to predict future fuel demand for the fuel at the filling station (see [0041] “The demand model 9 forecasts sales volume [i.e. fuel demand] for each product [such as 17a, 17b, 17c, 17d all being different types of gasoline] by site and time period.” (emphasis added)) based at least in part upon the stored information regarding current and anticipated future factors (see [0041] “The demand model 9 uses past sales history at each site together with site prices and competitor site prices as well as elasticity values indicating sensitivity of customers to price changes for each product at each associated retail site 1, 2 and time period.  The elasticity values provide an estimate of how demand for a particular product is likely to vary in response to price changes, either by an associated retail site 1, 2 or a competitor site 3, 4, 5, 6, and may be determined in an offline process using linear or non-linear regression modelling techniques based upon historic sales and price data.  For example, stepwise or ridge regression may be used which are effective techniques for modelling historic price data which is generally highly correlated.”); and 
 	determine a safe time window for receiving a fuel delivery from the predicted future amount of the fuel; and the output means is further arranged to output the end of the determined safe time window (see [0080], various prices at certain specified time periods, where these time periods are considered “safe time window”.  See combination with Klughart, below).
	Communicating amounts of the different types of fuel available at the filling station (Fig. 4).
 	
McCaffrey is silent regarding the limitations of: 
 	a first fuel storage tank storing a first fuel;
	a second fuel storage tank storing a second fuel;
	a first sensor to sense a first amount of first fuel;
	a second sensor to sense a second amount of the second fuel; and where actions are taken upon receiving that sensed data;
	 	automatically generate, using prediction engine, a prediction of a future amount of the fuel stored at the filling station based upon the measurement of the current amount of the fuel at the filling station and the prediction of the future fuel demand for the fuel stored at the filling station, 
 	 	when the prediction of the future fuel amount is below a threshold, generate a safe time window within which new fuel can be added to the storage tanks before one of the storage tanks is empty (see McCaffrey teachings above); and 
 		communicate the prediction of the future amount of the fuel stored at the filling station, wherein,
 	the current amount of the fuel stored at the filling station is the current amount of the fuel stored in at least one specific storage tank of the plurality of storage tanks at the filling station, and 
 	the future amount of the fuel stored at the filling station is the future amount of the fuel stored in the at least one specific storage tank.

 	However, Klughart teaches at e.g. Figs. 20, 21, 25; col. 27-30 that it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to include the features relating to the following: 
 	a first fuel storage tank storing a first fuel; a second fuel storage tank storing a second fuel; a first sensor to sense a first amount of first fuel; a second sensor to sense a second amount of the second fuel, and where actions are taken upon receiving the sensed data (see Fig. 21, Fuel Reservoir 2111 and Fuel Level Sensor 2121 and col. 31, ln. 10-40, “As stated previously, the total fuel inventories (2110) to be managed includes fuel reservoirs (2111) (representing fuel reservoir levels and fuel reservoir capacities at fleet dispatch points [e.g. each “filling station” has fuel reservoirs, or a plurality of storage tanks), fleet fuel inventory (2112) (representing fuel within the individual fleet vehicles and the capacity of the fleet vehicle fuel tanks) [examiner note – this can also be considered one of the storage tanks], and fleet vehicle availability (2113) (representing the storage capability of fleet vehicles that may be placed in service or taken out of service).  Within each of these total fuel inventory (2110) components (2111, 2112, 2113) there exists an implementation of a fuel level sensor (2121, 2122, 2123) with corresponding transducer as detailed elsewhere in this document.  From the detail of the total fuel inventories (2110), it can be seen that the fuel reservoir (2111) supplies the fleet fuel inventory (2112) which supplies the fleet vehicle availability (2113) (fleet vehicles that may be placed in/out of service based on their current fuel tank levels).” (emphasis added)

    PNG
    media_image1.png
    82
    822
    media_image1.png
    Greyscale
col. 31, ln. 23-40 includes multiple fuel reservoirs); 

    PNG
    media_image2.png
    256
    302
    media_image2.png
    Greyscale
 	automatically generate, using prediction engine, a prediction of a future amount of the fuel stored at the filling station based upon the measurement of the current amount of the fuel at the filling station and the prediction of the future fuel demand for the fuel stored at the filling station (see the calculation of the predicted future demand at e.g. col. 27, ln. 65 – col. 28, ln. 11, “a known future event that has a predictable impact on overall fleet demand”, and “This information is important because it predicts fuel demand load that must be accommodated by the vehicle fleet retailer.  Knowledge of this demand, in conjunction with fuel price (both current and predicted), may dictate purchase and/or delivery of fuel in advance of known historical demand, or in some circumstances "just in time" of predicted future demand based on historical fuel demand trends.”, where in other words the system automatically generates a prediction based on e.g. “the day of the week, day or the month, holidays, special events, and other predictable events that have a historical basis (and/or a known future event that has a predictable impact” where this takes into account current fuel amount that was sensed by the sensors and predicted demand load; col. 31, ln. 40-60
; col. 28, ln. 7-17 and col. 29, ln. 7-25 “just in time” refilling of the tank(s) is based on the amount of gas in the various reservoirs with sensors, and based on historical demand, and other factors as needed, where these are all based on future predictions of how much fuel reserve is in the tanks, as explained in these sections), 
 		a safe time window generator/window determining unit operative to receive the prediction of the future fuel amount and, when the prediction of the future fuel amount is below a threshold (see sections above, where “just in time” has an associated threshold and when the system determines that a threshold is passed, the system enables “just in time” purchasing of fuel for the reservoir(s), where the just in time is enabled based on the threshold(s)); see Fig. 20 where delta t at 2010 represents the created safe time window to purchase/order the fuel delivery, where the minimum safe value is the bottom line (x axis)

    PNG
    media_image3.png
    134
    508
    media_image3.png
    Greyscale

, to automatically generate a safe time window within which new fuel can be added to the storage tanks before one of the storage tanks is empty (see col. 28, ln. 30-40 “Additionally, cyclic conditions such as transitions to "summer formula" fuels that are often higher in price can be anticipated such that the fuel reserve is "filled" prior to the point at which the fuel price is increased, and nearly fully depleted [e.g. threshold] just before the fuel price is dropped for "winter formula" fuels.  This maximizes the window in which low fuel pricing is incorporated into the fleet fuel inventory.”; col. 29, ln. 11-25 “Knowledge of accurate fuel tank inventory levels in conjunction with historical fuel demand profiles can permit a more optimal "just in time" fuel delivery schedule that permits delayed payment of the cost of fuel inventory replenishment.  This delay in fuel payment/delivery (at) (2010) can be significant as it represents a delay in cash flow outlays that can be invested in other revenue generating avenues.  This option for "just in time" fuel delivery scheduling was not possible with the prior art because the fleet was generally kept at "full" fuel tank levels upon vehicle return by the customer, regardless of the need for "full" vehicles in the future.”); and 
	communicate the prediction of the future amounts of the fuel stored at the filling station and the prediction of a last day of the safe time window via the user interface (see col. 9, ln. 30-55; see e.g. cols. 29-30 and Fig. 20 where fuel tank inventory of reservoir(s) is tracked and the expected future amount (such as close to zero before fall on the summer blend) is shown).  See the delta t for the first and last day indicator of the safe time window.  See also output means of McCaffrey.), wherein,
 	the current amount of the fuel stored at the filling station is the current amount of the fuel stored in at least one specific storage tank of the plurality of storage tanks at the filling station (col. 31, ln. 10-40, “As stated previously, the total fuel inventories (2110) to be managed includes fuel reservoirs (2111) (representing fuel reservoir levels and fuel reservoir capacities at fleet dispatch points [i.e. each “filling station” has fuel reservoirs, or a plurality of storage tanks), fleet fuel inventory (2112) (representing fuel within the individual fleet vehicles and the capacity of the fleet vehicle fuel tanks) [examiner note – this can also be considered one of the storage tanks], and fleet vehicle availability (2113) (representing the storage capability of fleet vehicles that may be placed in service or taken out of service).  Within each of these total fuel inventory (2110) components (2111, 2112, 2113) there exists an implementation of a fuel level sensor (2121, 2122, 2123) with corresponding transducer as detailed elsewhere in this document.  From the detail of the total fuel inventories (2110), it can be seen that the fuel reservoir (2111) supplies the fleet fuel inventory (2112) which supplies the fleet vehicle availability (2113) (fleet vehicles that may be placed in/out of service based on their current fuel tank levels).” (emphasis added)), and 
 	the future amount of the fuel stored at the filling station is the future amount of the fuel stored in the at least one specific storage tank (see col. 28, ln. 1-12  “the historical demand for fuel can be estimated using a wide variety of both historical and predictive factors.  This information is important because it predicts fuel demand load that must be accommodated by the vehicle fleet retailer.  Knowledge of this demand, in conjunction with fuel price (both current and predicted), may dictate purchase and/or delivery of fuel in advance of known historical demand, or in some circumstances "just in time" of predicted future demand based on historical fuel demand trends.  Fuel Reserve (2003).”).
 	Therefore, it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to modify the fuel pricing system of McCaffrey to simply include mechanisms to monitor fuel stock on hand, and to predict a future demand to predict an amount of fuel stock at the facility at a time in the future, and to output such information, as shown in Klughart, where this is beneficial so that the fuel stock and predicted demand can be taken into account while taking actions to control the amount of inventory based on these and other factors.  See Klughart at col. 28-29.  

	With regard to claims 41 and 61, McCaffrey further discloses: a local fuel price obtaining means arranged to obtain a local fuel price for the fuel at the filling station (see [0042] “The retail site data and competitor site data may be provided to the pricing system 7 using a data link which automatically provides retail site data to the pricing system 7, for example at the end of each day.”); and a fuel price obtaining means arranged to obtain a fuel price for the fuel for at least one other filling station (see [0042] “Competitor data is collected by the associated retail sites 1, 2 and provided to the pricing system 7 in any convenient way, for example by using the same data link as used to provide retail site data or alternatively using mobile computing devices which are used by operatives to collect the competitor data from the competitor site and which provide the competitor data to the pricing system 7 over wireless telecommunications.  Alternatively, data may be provided in any convenient way.”); and3Application No. Not Yet AssignedDocket No.: EDGE0001-PCT-US Preliminary Amendment dated May 1, 2019wherein the fuel demand predictor is arranged to predict future fuel demand for the fuel at the filling station based at least in part upon the local fuel price at the filling station and the fuel price for the at least one other filling station (see [0041] “The demand model 9 uses past sales history at each site together with site prices and competitor site prices”).  


 	With regard to claims 43 and 63, McCaffrey teaches where data can be compared to a threshold (see [0072] and Fig. 4, where the products listed in Fig. 4 are compared to a threshold indicating “available” or not, and if “available” then they satisfy the threshold and the safe window is the day indicated as the effective day of the price shown: 

    PNG
    media_image4.png
    53
    475
    media_image4.png
    Greyscale

).  

	With regard to claims 44 and 64, McCaffrey does not disclose the limitations of claims 44, 45, 64, 65.  However, Klughart teaches at e.g. Figs. 20, 21, 25; col. 27-30 that it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to include where the fuel stock predictor is arranged to predict the future amount of the fuel stored at the filling station at a plurality of different times and where the fuel stock predictor is arranged to predict the future amount of the fuel stored at the filling station on each of a number of time periods (see Fig. 21, 25 where the fuel level sensor measures the amount of fuel in Fuel Reservoir 2530; see the calculation of the predicted future demand at e.g. col. 28, ln. 1-12 “a known future event that has a predictable impact on overall fleet demand”, and “This information is important because it predicts fuel demand load that must be accommodated by the vehicle fleet retailer.  Knowledge of this demand, in conjunction with fuel price (both current and predicted), may dictate purchase and/or delivery of fuel in advance of known historical demand, or in some circumstances "just in time" of predicted future demand based on historical fuel demand trends.”; see e.g. cols. 29-30 and Fig. 20 where fuel tank inventory is tracked and the expected future amount (such as close to zero before fall on the summer blend) is shown).  
 	Therefore, it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to modify the fuel pricing system of McCaffrey to simply include mechanisms to monitor fuel stock on hand, and to predict a future demand to predict an amount of fuel stock at the facility at a time period in the future, and to output such information, as shown in Klughart, where this is beneficial so that the fuel stock and predicted demand can be taken into account while taking actions to control the amount of inventory based on these and other factors.  See Klughart at col. 28-29.  

	With regard to claims 47 and 67, McCaffrey further discloses where each time period is a day (see McCaffrey at Fig. 4: 

    PNG
    media_image4.png
    53
    475
    media_image4.png
    Greyscale
).  
	 With regard to claims 48 and 68, McCaffrey further discloses where the fuel price obtaining means is arranged to obtain a current fuel price for the fuel for the at least one other filling station (see [0016]).  

	With regard to claims 49 and 69, McCaffrey further discloses where the fuel price obtaining means is arranged to obtain a proposed future fuel price for the fuel for the at least one other filling station, and the fuel demand predictor is arranged to predict future fuel demand for the fuel at the filling station based at least in part upon this proposed future fuel price (see [0041] where the past sales history and prices are considered to be the claimed “proposed future fuel price”).  

	With regard to claims 50 and 70, McCaffrey further discloses where the local fuel price obtaining means is arranged to obtain a current local fuel price for the fuel at the filling station (see [0042] above).  

With regard to claims 51 and 71, McCaffrey further discloses where the local fuel price obtaining means is arranged to obtain a proposed future local fuel price for the fuel at the filling station, and the fuel demand predictor is arranged to predict future fuel demand for the fuel at the filling station based at least in part upon this proposed future local fuel price (see [0046-48]).  

With regard to claims 52 and 72, McCaffrey further discloses where the at least one other filling station is located locally to the filling station (see [0042]).  

With regard to claims 53 and 73, McCaffrey further discloses where the fuel price obtaining means is arranged to obtain current fuel prices for the fuel at a plurality of other filling stations (see [0042]).  

With regard to claims 54 and 74, McCaffrey further discloses where the fuel price obtaining means is arranged to obtain expected future fuel prices for the fuel at a plurality of other filling stations (see [0080]).  

With regard to claims 55 and 75, McCaffrey further discloses where the plurality of other filling stations are located locally to the filling station (see [0041]).  

With regard to claims 56-59 and 76-79, McCaffrey is silent regarding these claims.  Klughart teaches at e.g. Fig. 25 wherein the current amount of the fuel stored at a specific fuel reservoir at the filling station is the current total amount of the fuel stored at the filling station [or any other station, as this sensor technology is capable of being used at any fuel reservoir], where this is beneficial because being able to determine with a sensor how much liquid is in something (such as petrol in a tank) allows the owner/user of such tank to make more accurate and educated decisions regarding the specifics of their inventory. See Klughart.
	Therefore, it would have been obvious to one of ordinary skill in the fuel management art at the time of filing to modify the fuel pricing system of McCaffrey to include wherein the current amount of the fuel stored at a specific fuel reservoir at the filling station is the current total amount of the fuel stored at the filling station [or any other station, as this sensor technology is capable of being used at any fuel reservoir], where this is beneficial because being able to determine with a sensor how much liquid is in something (such as petrol in a tank) allows the owner/user of such tank to make more accurate and educated decisions regarding the specifics of their inventory. See Klughart.

Response to Arguments
The examiner has withdrawn the rejections under 35 USC 101 based on the amendments provided.  The examiner finds that the claims are not directed to abstract idea.  
The examiner respectfully disagrees with Applicant’s arguments relating to the 35 USC 103 rejections.  The examiner notes that this is an obviousness rejection.  The examiner has clarified in the rejection where the prior art teaches the amended limitations.  The amendments also raise several 112 issues that the examiner provided above in rejections.  The examiner recommends reviewing the claimed language and amended the claims to overcome the 112 rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUDWIG/Primary Examiner, Art Unit 3687